180 N.W.2d 260 (1970)
In re Application for Reinstatement of Fred A. OSSANNA as an Attorney at Law of the State of Minnesota.
No. 39008.
Supreme Court of Minnesota.
September 11, 1970.
*261 Hvass, Weisman, King & Allen, Minneapolis, for petitioner.
Herbert C. Davis, St. Louis Park, Kenneth M. Anderson, George Ramier, Minneapolis, for respondent.

OPINION
PER CURIAM.
Petitioner was disbarred from practicing law in Minnesota on June 28, 1963,[1] and now seeks reinstatement. The only issue is whether he has proved by clear and satisfactory evidence that he is rehabilitated.[2] We hold that he has not. The petition is therefore denied.
The facts giving rise to the disbarment are set forth in Isaacs v. United States.[3] On November 15, 1960, petitioner was convicted in Federal court of six counts of mail fraud, two counts of wire fraud, three counts of fraudulent interstate shipment, and two counts of conspiracy. He was sentenced to serve two concurrent 4-year terms and fined $11,000.
The United States Court of Appeals characterized petitioner's conduct while president of the Twin City Rapid Transit Company as "permeated with fraud" in one instance and as "rank fraud" in another.[4] These felonies were committed at a time when petitioner had been admitted to practice for over 30 years. He was then a mature and successful lawyer. He did not take the stand on his own behalf to explain or excuse his behavior. Hence, no mitigating circumstances were developed in the Federal court proceedings. There is nothing in the record to indicate that petitioner's misconduct resulted from any mental or psychological aberration or pressures which were transitory and susceptible of correction.[5]
We have said with respect to petitions for reinstatement: "Stronger proof of good moral character and trustworthiness should *262 be required than in an original admission. The burden of producing such proof is upon applicant."[6] If petitioner were seeking original admission, clearly it would be our duty to deny it. He has not sustained the more onerous burden of securing reinstatement.
Petition denied.
KELLY, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.
NOTES
[1]  In re Application for Discipline of Ossanna, 266 Minn. 569, 122 N.W.2d 446.
[2]  Application of Smith for Reinstatement as Attorney, 220 Minn. 197, 201, 19 N.W.2d 324, 326.
[3]  Isaacs v. United States (8 Cir.) 301 F.2d 706, certiorari denied, 371 U.S. 818, 83 S. Ct. 32, 33, 9 L. Ed. 2d 58.
[4]  301 F.2d 714, 724.
[5]  In In re Petition of Constantine for Reinstatement, 258 Minn. 582, 584, 103 N.W.2d 196, 198, we said, "In determining whether the public interest in the orderly and impartial administration of justice will be conserved by the applicant's participation therein in the capacity of an attorney, we have given full consideration to the culpable nature of the acts which brought about his disbarment. This question, however, must not be considered apart from the illness which produced those wrongful acts."
[6]  In re Application of Strand for Reinstatement, 259 Minn. 379, 380, 107 N.W.2d 518, 519.